Federal Defenders
OF NEW YORK, INC.

Southern District

300 Quarropas Street, Room 260
White Plains, N.Y. 10601-4150

Tel: (914) 428-7124 Fax: (914) 997-6872

 

David E. Patton
Executive Director
and Attorney-in-Chief

BY ECF AND HAND DELIVERY

Honorable Nelson Stephen Roman
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Xiomel Santos
19 Cr. 355 (NSR)

Dear Judge Roman:

Susanne Brody
Attorney-in-Charge

       

White Plains
January 27, 2020
The-application is) X granted. \
vy . _ denied. — eo (deed dey Y
“ye oe kext of De "te oh oe ~ CA Ber
pesetalad fe BOA, wy > er ee A Uhl hall

 

Nelson S Roman, “USD
Dated: Jan. oe, WwrO

White Plains, New. York. 10601:" a 4
Chovle of He ‘Coc t! regina Lack
ts der rminade Hie mot (dec

 

On December 5, 2019 Mr. Xiomel Santos was sentenced to 15 months of incarceration and 3
years of supervised release. The Judgement was entered on December 13, 2019, and he was
given a self-surrender date of January 31, 2020. BOP has informed us they have not received the
paperwork from the Southern District of New York. Therefore, as of today he has not been

designated.

We respectfully request a three week adjournment date for his surrender to Monday, March 23,
2020. Mr. Santos is in full compliance with the conditions of his pretrial release. The government

does not object to this request.

 

cc: AUSA Samuel Adelsberg

Respectfully submitted,

Gainey

Susanne Brody, Esq.
Assistant Federal =

 
